Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 03, 2015

The Court of Appeals hereby passes the following order:

A16E0015. MILLER v. CAMERON et al.

      Earl Cameron et al. has attempted to file an “Emergency Motion for Writ of
Supersedeas” pursuant to Court of Appeals Rule 40 (b), which requires, among other
things, that the motion “[s]how that service has been perfected upon the opposing
party before filing the motion with [this] Court.” This Court’s rules also require that
all motions “be signed by an attorney of record, an attorney granted courtesy
appearance or pro se party.” Rule 1 (a). The emergency motion at issue fails to satisfy
these two applicable rules, and, accordingly, this motion is hereby denied.

                                        Court of Appeals of the State of Georgia
                                                                             11/03/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.